DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed 9/28/2020. Claims 1-17 are pending and an action on the merits is as follows.

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive.
The Applicant has argued that Tai does not disclose that the second transparent adhesion layer is an integral continuous single layer.  
First, it is the Examiner’s position that a single microstructure can in and of itself be considered an integral and continuous single layer even if it is a small integral and continuous single layer. Further, in the new rejection below, paragraphs 25 and 33 are relied upon where Tai describes how the microstructures are manufactured. If Tai does not inherently disclose this new limitation, it would at least be obvious from what is taught.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Applicant has amended claim 1 to include “an integral continuous single layer” which does not appear in the specification.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0291238 to Tai et al. in view of 2011/0063873 to Parker et al.
Regarding claim 1, Tai discloses a light guide assembly, comprising:
a first transparent adhesion layer (adhesive 130, paragraph 37), having a first profile formed thereon (a patterned filled that is the recesses that house microstructures 140); 
a second transparent adhesion layer (paragraph 25, microstructures 140 formed of an adhesive) adhered to the first transparent adhesion layer and formed with a second profile corresponding to the first profile on a side of the second transparent adhesion layer adhered to the first transparent adhesion layer (paragraph 25, adhesive 130 fills step difference between 140 and 122), 
the first profile and the second profile being formed to be in positive fit with each other (as described in paragraph 25) and configured to incur light refraction at an interface therebetween of light rays being incident upon the first transparent adhesion layer from the second transparent adhesion layer (figure 1, paragraph 21, light is refracted by the microstructures 140); and 

It is the Examiner’s position that Tai teaches at least one microstructure which can in itself be considered an integral and contiguous single layer (at least Fig. 1). However, should the Applicant be able to persuasively argue or amend claim language such that the single layer stretches further than one microstructure, Tai would not explicitly disclose that the second transparent adhesion layer is an integral continuous single layer.
Tai does disclose that microstructures are manufactured by coating an adhesive on the first surface of the light guide plate and shaping the adhesive through a laminating or rolling process (paragraph 25).  This appears to state that the microstructures are a part of an integral continuous layer of adhesive that is coated onto the light guide and then shaped to form the micro-structures.  Although figure 1 does not explicitly show the microstructures being a part of a continuous layer, this paragraph seems to imply that they are.
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Tai before him or her, would find obvious a device wherein the second transparent adhesion layer is an integral continuous single layer so that the micro-structures may be quickly formed from a rolling process rather than individually formed.
	
Tai does not explicitly disclose the device is configured to incur light refraction at an interface therebetween of light rays being incident upon the first transparent adhesion layer from the second transparent adhesion layer to decrease an incident angle of the light rays.

Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Tai and Parker before him or her, would find obvious a device wherein the device is configured to incur light refraction at an interface therebetween of light rays being incident upon the first transparent adhesion layer from the second transparent adhesion layer to decrease an incident angle of the light rays so that the display device receives light with low loss (paragraph 69).
	
Regarding claim 2, Tai teaches a third layer for attaching the second transparent adhesion layer to the light guide panel (layer 160, figure 5).
Tai does not explicitly disclose a third transparent adhesion layer, arranged between the second transparent adhesion layer and the light guide panel, and configured to fix the second transparent adhesion layer relative to the light guide panel by adhesion.
Parker also teaches a third transparent adhesion layer (layer 56a), arranged between the second transparent adhesion layer and the light guide panel (between 56 and BL).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Tai and Parker 

Regarding claim 3, Tai discloses at least one of the first profile and the second profile has an arrangement pattern in which a plurality of sub-patterns are arranged, comprising one of the following:
a honeycomb-shaped pattern, a matrix pattern comprising a plurality of columns functioning as the plurality of sub-patterns; and a herringbone pattern (the microstructures are columns of some height, paragraph 25).

Regarding claims 4, 5, and 6, Tai does not explicitly disclose 
wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the honeycomb-shaped pattern is in a form of round shape, with a diameter ranging between 10µm and 30µm, and a fluctuation level ranging between 3µm and 10µm; or
wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the matrix pattern comprising a plurality of columns is in a form of rectangular shape, with a 
wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the herringbone pattern is in a form of rectangular shape, with a length ranging between 10µm and 30µm, a width ranging between 3µm and 5µm, an inclination angle relative to a lengthwise direction in which the light guide assembly extends being 15 degrees ~ 60 degrees, and a fluctuation level ranging between 3µm and 10µm.
Tai discloses that the microstructures are arranged in a pattern but does not provide specifics.
Parker teaches a variety of patterns and that the size, shape, angle, density, and orientation may vary so as to tune the light to be better emitted (paragraph 18).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Tai and Parker before him or her, would find obvious a device wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the honeycomb-shaped pattern is in a form of round shape, with a diameter ranging between 10µm and 30µm, and a fluctuation level ranging between 3µm and 10µm; or
wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the matrix pattern comprising a plurality of columns is in a form of rectangular shape, with a 
wherein in the arrangement pattern of at least one of the first profile and the second profile, the plurality of sub-patterns are set as following: each of the plurality of sub-patterns in the herringbone pattern is in a form of rectangular shape, with a length ranging between 10µm and 30µm, a width ranging between 3µm and 5µm, an inclination angle relative to a lengthwise direction in which the light guide assembly extends being 15 degrees ~ 60 degrees, and a fluctuation level ranging between 3µm and 10µm because these are all obvious variations of one another that would allow for the optimization of the light output distribution to meet a desired need.

 Regarding claim 7, Tai does not explicitly disclose that in the arrangement pattern of at least one of the first profile and the second profile, a density of the plurality of sub-patterns becomes larger as a distance between each of the plurality of sub-patterns and a light incidence side increases.
Parker teaches in figure 34 that varying the density of deformities based on their distance from a light source is known in the art for the purpose of achieving desired light distributions.
in the arrangement pattern of at least one of the first profile and the second profile, a density of the plurality of sub-patterns becomes larger as a distance between each of the plurality of sub-patterns and a light incidence side increases.


Regarding claim 11, Tai discloses a total reflective display device (reflective display module 100, paragraph 21), comprising:
the light guide assembly according to claim 1; 
a total reflective display (reflective display module 100, paragraph 21) assembly on a side of the light guide assembly facing away from a display face (surface 124); and 
a light source (light source 15), which is provided on a lateral side surface of the light guide assembly (figure 4)) and configured to emit light inwards the light guide panel within the light guide assembly transversely (figure 1).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0291238 to Tai et al. in view of 2011/0063873 to Parker et al. as applied to claims 1 and 2 above, and further in view of 2006/0109681 to Kim et al.


wherein the refractive index of the first transparent adhesion layer ranges between 1.4 and 1.54, and the refractive index of the second transparent adhesion layer ranges between 1.58 and 1.8; and wherein a refractive index of the third transparent adhesion layer ranges between 1.58 and 1.8.
Kim teaches that the optical element farthest from the light guide has a refractive index of 1.49 (paragraph 35) which the layer closer to the light guide has a refractive index of 1.66 (paragraph 36).
Kim teaches that an arrangement where the refractive index increases results in more light reaching the farthest out layer without being totally reflected (paragraph 38).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Tai and Parker before him or her, would find obvious a device wherein the refractive index of the first transparent adhesion layer is smaller than a refractive index of the second transparent adhesion layer; 
wherein the refractive index of the first transparent adhesion layer ranges between 1.4 and 1.54, and the refractive index of the second transparent adhesion layer ranges between 1.58 and 1.8; and wherein a refractive index of the third transparent adhesion layer ranges between 1.58 and 1.8 so that more light reaches the display without being lost to total internal reflection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875